


109 HRES 1067 IH: Recognizing Lawrence Berkeley National

U.S. House of Representatives
2006-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 1067
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2006
			Mr. Ehlers (for
			 himself and Mr. Honda) submitted the
			 following resolution; which was referred to the
			 Committee on
			 Science
		
		RESOLUTION
		Recognizing Lawrence Berkeley National
		  Laboratory as one of the world’s premier science and research
		  institutions.
	
	
		Whereas Lawrence Berkeley National Laboratory was founded
			 on August 26, 1931, by Ernest Orlando Lawrence, winner of the 1939 Nobel Prize
			 in physics for his invention of the cyclotron, a circular particle accelerator
			 that opened the door to modern high-energy physics;
		Whereas Lawrence’s belief that scientific research is best
			 done through teams of individuals with different fields of expertise left a
			 legacy that has yielded rich dividends for the Nation in basic knowledge and
			 applied technology;
		Whereas this distinguished legacy of accomplishment
			 includes 10 Nobel Laureates associated with Berkeley Lab, and a dozen Berkeley
			 Lab scientists who have won the National Medal of Science;
		Whereas today Berkeley Lab conducts research across a wide
			 range of scientific disciplines with key efforts in fundamental studies of the
			 universe, quantitative biology, nanoscience, new energy systems, environmental
			 solutions, and the use of integrated computing as a tool for discovery;
		Whereas Berkeley Lab scientists discovered the
			 revolutionary new truth of the accelerating expansion of the universe, are
			 pioneering the promising new scientific field of synthetic biology, and are
			 harnessing the secrets of the genome to help solve the world’s grand
			 challenges;
		Whereas through these accomplishments and others,
			 including finding the antiproton, advancing energy efficiency and conservation
			 technologies, deciphering the photosynthetic process, pioneering the field of
			 nuclear medicine, and spearheading the development of alternative energy
			 sources, Berkeley Lab scientists have played a critical role in advancing the
			 United States world leadership in fundamental and applied sciences;
		Whereas Berkeley Lab’s national scientific user facilities
			 provide the highest level of scientific, engineering, and technical support to
			 thousands of scientists each year whose published works continue to
			 consistently enrich their respective research fields;
		Whereas Berkeley Lab’s newest user facility, the Molecular
			 Foundry, opened its doors March 24, 2006, for the design, synthesis, and
			 characterization of nanoscale materials, opening the door to unimagined
			 scientific and technological advancements;
		Whereas the Advanced Light Source is a national user
			 facility that generates intense light for scientific and technological research
			 which among other accomplishments has helped to reveal how bacteria resist
			 antibiotics, how inexpensive and efficient solar cells can be fabricated, and
			 how strange substances like quasicrystals possess properties never before
			 seen;
		Whereas the National Center for Electron Microscopy houses
			 several of the world’s most advanced microscopes and tools for
			 microcharacterization, such as the One-Angstrom Microscope and the Spin
			 Polarized Low-Energy Electron Microscope, that allow scientists to gain a basic
			 scientific understanding of new, energy-efficient materials, as well as analyze
			 the behavior of materials such as magnets, superconductors, ceramics, and
			 high-temperature alloys; and
		Whereas the National Energy Research Scientific Computing
			 Center (NERSC) is the flagship scientific computing facility for the Department
			 of Energy’s Office of Science, and is one of the largest facilities in the
			 world devoted to providing computational resources and expertise for basic
			 scientific research: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)recognizes the
			 outstanding and unique role that the Lawrence Berkeley National Laboratory has
			 played over the past 75 years in the scientific and technological advancement
			 of our Nation and of the world;
			(2)praises the Lawrence Berkeley National
			 Laboratory on the great flexibility and foresight it has had in moving from
			 being one of the Nation’s original prominent physics laboratories to a highly
			 diversified scientific laboratory of world prominence in a variety of
			 fields;
			(3)congratulates the
			 dedicated employees at Lawrence Berkeley National Laboratory past and present
			 who have worked to make the institution one of the greatest research resources
			 in the world; and
			(4)encourages the
			 laboratory to continue its leadership in pushing the scientific frontiers as we
			 work to address unprecedented challenges whose solutions are grounded in
			 science and technology.
			
